Citation Nr: 0521822	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for shrapnel fragment 
wound (SFW) non-scar residuals, left leg, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to November 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran requested at a Board Hearing in September 2001, 
and an April 2002 Board letter informed him that it was 
scheduled for June 12, 2002.  Subsequently, the veteran 
canceled the hearing and requested that it not be 
rescheduled.

During the initial review of this appeal the Board directed 
additional development under regulations then in effect, see 
38 C.F.R. § 19.9 (2002), and, in July 2003, remanded the case 
to the RO for the additional development directed.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO completed 
the additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument on 
her behalf in May 2005.


FINDINGS OF FACT

1.  The veteran's SFW non-scar residuals, left leg, manifest 
with some weakness of the left ankle and toe dorsiflexors.

2.  A moderately severe Muscle Group XII injury, left leg, 
has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for SFW 
non-scar residuals, left foot, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.3, 
4.7, 4.56, 4.73, Diagnostic Code (DC) 5312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in 1998.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
mandated an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice while the case was on remand. 

In a letter dated in December 2003 (letter), pursuant to the 
Board remand, the RO informed the veteran of the VCAA and 
VA's obligations under the act.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
of the evidence obtained or received by the RO and of record 
as of that date, and that the RO would obtain his VA 
treatment records on his behalf, schedule an examination, and 
obtain any private treatment records he identified as related 
to this claim, provided he completed, signed, and returned, 
the enclosed VA Forms 21-4142 to authorize VA to obtain them 
on his behalf.  The letter also informed the veteran that he 
could obtain any private treatment records himself if he so 
desired.

The Board notes that the letter informed the veteran of the 
legal standards for service connection, rather that for an 
increased rating.  Thus, the letter was not entirely content-
compliant.  While this is the type error which has the 
potential to affect a substantial right for which the notice 
requirement was designed to serve, the veteran has not 
claimed any specific prejudice or asserted what other 
evidence he would have submitted had the letter been 
accurate.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115-
121 (2005).  Further, the statement of the case (SOC) and 
subsequent supplemental SOCs provided full explanations of 
the rating criteria for muscle injuries.

The Board finds that, in the absence of any assertion of 
specific prejudice, the letter was substantially notice-
content compliant, and that the content error did not deprive 
the veteran of meaningful participation in the claims 
process.  38 U.S.C.A. §§ 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 19 Vet. App. at 121; Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA and private treatment 
records and arranged for appropriate examinations throughout 
the appeal period.  Further, the claim file reflects that the 
RO made repeated efforts to obtain all of the veteran's 
service medical records, and that all reasonable efforts were 
expended to obtain all existing service medical records.  
Neither the veteran nor his representative asserts that there 
is additional, existing, evidence to be obtained or that 
there is a request for assistance that has not been acted on.  
All records obtained or generated have been associated with 
the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claim, 38 C.F.R. § 3.159(c), and that the 
veteran has received proper VA process.

Factual background

A June 1992 rating decision granted service connection for 
SFW of the left leg with a noncompensable evaluation.  A 
March 1997 Board decision granted a compensable evaluation of 
10 percent.  The April 1997 rating decision which implemented 
the Board's decision, however, erroneously applied the 
increase to the veteran's service-connected SFW scar 
residual.  The veteran submitted his current application for 
an increase in December 1998, and the July 1999 rating 
decision continued a 10 percent evaluation for the scar 
residual of the SFW.  The September 2001 rating decision 
determined the April 1997 rating decision to have contained 
clear and unmistakable error, and recharacterized the 
veteran's DC.  In light of the absence of any treatment 
records,  the rating decision rated him analogously under the 
criteria for a muscle injury and allowed a 10 percent 
evaluation for the SFW residuals, left leg, effective 
September 1991.

The claim file reflects in-service treatment records related 
to the veteran's varicose veins, to include surgery, but no 
records related to his SFW, which occurred prior to the 
varicose vein surgery.  The Board notes that the veteran's DD 
Form 214 reflects award of the Combat Infantry Badge but not 
for award of a Purple Heart.  As noted above, the RO 
submitted repeat inquiries to the National Personnel Records 
Center (NPRC) for service medical records related to the 
veteran's SFW.  In October 1975 and May 1976, the NPRC 
informed the RO that all available medical records had been 
provided.  In May 1991, the veteran, through his congressman, 
requested copies of any Morning Reports related to him.  In a 
September 1991 letter, the NPRC provided copies of Morning 
Reports related to the veteran.

An entry for February 18, 1996, reflects the veteran 
sustained a fragmentation wound of the left leg and stomach.  
An entry for February 22, 1966, reflects the veteran as 
having been slightly wounded, and it does not specify the 
body part involved.  These entries comprise the sole evidence 
of the veteran's SFW nearest to the date of occurrence.
Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  For purposes of DCs 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56(d).  

They are rated as follows:

Moderate disability of muscles-(i) Type of injury. Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound 
side.

38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles-(i) Type of injury. 
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56(d)(3).

Analysis

The veteran is rated for an injury to Muscle Group XII, 
which involves the function of: Dorsiflexion (1); extension 
of toes (2); stabilization of arch (3). Anterior muscles of 
the leg: (1) Tibialis anterior; (2) extensor digitorum 
longus; (3)  extensor hallucis longus; and, (4) peroneus 
tertius.  38 C.F.R. § 4.73, DC 5312.  A severe injury 
warrants an evaluation of 30 percent, a moderately severe 
injury, 20 percent, and a moderate injury, 10 percent.  Id.  
The veteran's disability currently is rated as moderate and 
evaluated at 10 percent.

The evidence of record reflects that the veteran has 
substantial peripheral neuropathy, and weakness as well, of 
his lower extremities.  The Board remand directed an 
orthopedic examination to determine and describe the damage, 
if any, to the muscles involved and a neurologic examination 
to determine whether any functions governed the affected 
nerves of the left lower leg are separate and distinct  from 
functions governed by Muscle Group XII.

The December 2003 joint examination report reflects that the 
veteran reported that he had surgery to remove the shrapnel, 
and he was returned to duty with a profile due to pain, 
weakness, and numbness of his left leg.  He related 
complaints of pain, weakness, poor balance, and inability to 
walk.  He wore bilateral braces for bilateral foot drop.  
The examiner observed the veteran to have a wide-based gait, 
and that, without the braces, he could lift his legs not to 
clear his toes for only a few steps due to the foot drops.  
He had no sensation in his feet and legs to above his knees.  
He had no vibratory sensation, no deep tendon, reflexes in 
the lower extremities, and no plantar responses.  He also 
had diminished hair growths, marked muscle raising and 
atrophic changes consistent with severe neuropathy.  The 
examiner noted the Board remand request for an opinion as 
whether the veteran's more pronounced neuropathic symptoms 
were associated with the left lower leg muscle damage and 
reviewed the medical records associated with the claim file.  
The examiner noted that the veteran presented with a lumbar 
radiculopathy prior to his varicose vein stripping, and that 
he had a very severe neuropathy superimposed now on any 
prior radiculopathy which may have been manifested in 1992 
at the time of his last VA examination.  The examiner 
observed that it would appear that the veteran has a 
neuropathy secondary to diabetes.

The VA December 2003 muscle examination report reflects that 
the veteran related that his current symptom was daily pain 
in the middle of the leg at and below the site of the wound.  
He assessed his pain as 6/10 and at times 10/10.  He also 
reported occasional numbness and weakness of his entire left 
leg, as well as weakness in his right lower extremity.  The 
veteran was aware that he is a diabetic and that he has 
diabetic neuropathy.  He described loss of power (strength) 
and weakness, and that he had a lower threshold of fatigue.  
He also believed that he had impaired coordination related 
to his lower extremity weakness and sensory impairment.  The 
examiner observed the veteran to have an unsteady gait, as 
he had to use either the wall or the examination table to 
walk a few steps without his braces.  The examiner noted a 
scar from the SFW on the anterior aspect of the left leg, 
just above mid leg, located over the tibial crest, which 
measured 1.5 inch by 1.25 inch.  There was moderated 
tenderness for 3 or 4 inches distal to the scar anteriorly.  
There were no masses, erythma, or warmth.  The left leg had 
normal contour compared to the right, and there were no 
areas of muscle defect.  Circumference of the left calf and 
ankle were slightly smaller than the right, and there was 
moderate swelling about the lateral malleolus.  Passive 
range of motion was dorsiflexion to 5 degrees and plantar 
flexion to 40 degrees, with some pain in the lower leg at 
the end range.  He had a stocking distribution of decreased 
sensation to touch from just below the left knee down to the 
toes, and there was extensive muscle weakness of the left 
lower extremity.  Starting at the hip, the flexors, 
abductors, and adductors were all 4/5 compared to 5/5 on the 
right.  At the knees, the extensors and flexors of the left 
knee were 3+/5, the right 5/5, and the dorsiflexors of the 
ankle and toes were trace compared to 3+/5 on the right.  
The plantar flexors of the left ankle and toes were 4/5 
compared to 3/5 on the right.  The dorsalis pedal pulse was 
+2 right equal to left.  The examiner detected no loss of 
deep facia or muscle substance in the left leg, and there 
was definite impairment of muscle tonus as represented by 
the weakness shown by the testing.  The examiner rendered 
diagnoses of status post-SFW. Left leg, with residuals of 
pain, weakness, and sensory impairment; and, diabetic 
neuropathy involving the entire left lower extremity.  The 
examiner opined that the veteran's weakness and sensory loss 
from the hip down to the knee would not be related to the 
SFW but most likely due to some unrelated neuropathy such as 
diabetes.  It was also unlikely that the weakness of the 
left ankle and toe plantar flexors might be attributed to 
the SFW.  The examiner also opined that, while some weakness 
of the ankle and toe dorsiflexors might be attributed to the 
SFW, most of it was the result of the neuropathy affecting 
much of the left lower extremity.

The September 2004 VA peripheral nerve examination report 
reflects a diagnosis of peripheral neuropathy secondary to 
diabetes.

The Board finds that the evidence of record shows the 
veteran's SFW to manifest a moderate muscle injury at most, 
and that he is appropriately evaluated at 10 percent, as the 
vast majority of his symptomatology is due to his diabetic 
neuropathy.  38 C.F.R. §§ 4.3, 4.7.  A higher evaluation is 
not warranted for the following reasons.  Although there are 
no records extant for any treatment he may have received for 
the SFW, the available evidence shows the veteran's recall, 
as reported at the November 2003 examination is flawed.  If 
the veteran had surgery for a SFW, it would had to have been 
for the second wound.  The Board infers this from the fact 
that the morning reports reflect that there was only a four-
day span between the two events.  It is highly unlikely 
that, were the veteran seriously injured on February 18, 
1966, he still would have been in combat operations to be 
wounded again on the 22nd.  Further, the entry of the 22nd 
assessed his wound as slight.  Thus, the available evidence 
does not show the veteran's wound to have resulted in more 
than a slight injury, as reflected by his analogous rating.  
Moreover, subsequent examinations have noted only the one 
scar as visible evidence of the wound.  None of the 
examination reports have noted evidence of an exit wound.  
The March 1992 VA examination report reflects that the 
examiner found no evidence of gunshot wounds or other 
injuries involving the skin and underlying structures.

Thus, the veteran's non-scar SFW residuals do not more 
nearly approximate a moderate severe muscle injury, Muscle 
Group XII.  38 C.F.R. §§ 4.1, 4.3, 4.7.  Further, the 
evidence of record shows that the veteran's SFW non-scar 
residual has always manifested at the moderate level of 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board notes that the veteran has been compensated for 
his symptomatology, as a February 2005 rating decision 
granted the veteran 100 percent evaluations for his 
diabetes-related symptoms.


ORDER

Entitlement to an increased rating for SFW non-scar 
residuals, left leg, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


